                                               Susan K. Stahlfeld, WSBA No. 22003                   Honorable Joshua M. Kindred
                                               Admitted Pro Hac Vice
                                               Lane Conrad, AZBA No. 034930
                                               Admitted Pro Hac Vice
                                               MILLER NASH LLP
                                               2801 Alaskan Way, Ste 300
                                               Seattle, WA 98121
                                               Telephone: 206.624.8300
                                               Fax: 206.340.9599
                                               Email: susan.stahlfeld@millernash.com
                                               Email: lane.conrad@millernash.com

                                               Attorneys for Defendant


                                                                     UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF ALASKA
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                               SANDRA PESCHANG,
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                                       Plaintiff,        Case No. 3:21-cv-00171-JMK

                                                      v.

                                               FRED MEYER STORES, INC.,

                                                                       Defendant.


                                               NOTICE REGARDING STATE COURT RECORDS AND PROCEEDINGS

                                                             Pursuant to Order to Petitioner Subsequent to Removal (Doc. 3) and

                                               to 28 U.S.C. § 1446(a) and 1447(b) with regard to the filing in federal court of all

                                               state court records and proceedings, defendant Fred Meyer Stores, Inc., submits

                                               the following.

                                                             At the time this action was removed from state court to federal court,

                                               copies of the Summons and Notice to Both Parties of Judicial Assignment and



                                               NOTICE REGARDING STATE RECORDS AND
                                               PROCEEDINGS
                                               Case No. 3:21-cv-00171-JMK
                                               Page 13:21-cv-00171-JMK
                                              Case   of 3                 Document   13 Filed 08/10/21 Page 1 of 3
                                               Complaint were attached as Exhibit A to the Notice of Removal. A notice was

                                               filed in the state court as to the fact of removal to federal court.

                                                             Defendant through its counsel has requested copies from the superior

                                               court clerk of any remaining state documents. The clerk has confirmed that the

                                               Notice of Filing of Removal was received but it is not yet in the file (Ex. A). We

                                               have paid for copies (Ex. B), and upon receipt of the copies from the clerk, we will

                                               supplement this notice with the remaining state court documents.

                                                             DATED August 10, 2021.

                                                                                          /s/ Susan K. Stahlfeld
                  1029 W THIRD AVE, STE 510




                                                                                          Susan K. Stahlfeld, WSBA No. 22003
                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501
                      ATTORNEYS AT LAW




                                                                                          Admitted Pro Hac Vice
MILLER NASH LLP




                                                                                          Lane Conrad, AZBA No. 034930
                                                                                          Admitted Pro Hac Vice
                                                                                          MILLER NASH LLP
                                                                                          2801 Alaskan Way, Ste 300
                                                                                          Seattle, WA 98121
                                                                                          Telephone: 206.624.8300
                                                                                          Fax: 206.340.9599
                                                                                          Email: susan.stahlfeld@millernash.com
                                                                                          Email: lane.conrad@millernash.com

                                                                                          Amy A. Robinson, AK Bar No. 1205025
                                                                                          MILLER NASH LLP
                                                                                          1029 W Third Ave, Ste 510
                                                                                          Anchorage, AK 99501
                                                                                          Telephone: 907.206.2290
                                                                                          Fax: 206.340.9599
                                                                                          Email: amy.robinson@millernash.com

                                                                                          Attorneys for Defendant Fred Meyer
                                                                                          Stores, Inc.




                                               NOTICE REGARDING STATE COURT RECORDS AND
                                               PROCEEDINGS
                                               Case No. 3:21-cv-00171-JMK
                                               Page 23:21-cv-00171-JMK
                                              Case   of 3                 Document 13       Filed 08/10/21 Page 2 of 3
                                                                              CERTIFICATE OF SERVICE

                                                                  I hereby certify that on August 10, 2021, I electronically filed the

                                               foregoing document, Notice Regarding State Court Records and Proceedings, with

                                               the Clerk of the Court using the CM/ECF system which will send notification of

                                               such filing to the following:


                                                        James J. Davis, Jr., AK Bar No. 9412140          ☐ By U.S. Mail
                                                        Goriune Dudukgian, AK Bar No. 0506051            ☐ By Federal Express
                                                        NORTHERN JUSTICE PROJECT, LLC                    ☐ By Facsimile
                                                        406 G Street, Suite 207                          ☐ By ABC Messenger
                                                        Anchorage, AK 99501
                                                                                                         ☒ By Electronic Mail
                                                        (907) 308-3395 (telephone)
                                                        (866) 813-8645 (fax)                             ☐ By E-service
                  1029 W THIRD AVE, STE 510

                   TELEPHONE: 907.206.2290
                    ANCHORAGE, AK 99501




                                                        Email: jdavis@njp-law.com
                      ATTORNEYS AT LAW
MILLER NASH LLP




                                                               jmeister@alsc-law.org
                                                        Email: gdudukgian@njp-law.com
                                                        Attorneys for Plaintiff


                                                                  Under the laws of the United States of America and the state of

                                               Washington, the undersigned hereby declares, under the penalty of perjury, that

                                               the foregoing statements are true and correct to the best of my knowledge.

                                                                  Signed at Seattle, Washington, on August 10, 2021.



                                                                                                  /s/ Gaye Johnson
                                                                                                  Gaye Johnson, Legal Assistant
                                                                                                  gaye.johnson@millernash.com
                                               4816-3392-3315.2




                                               NOTICE REGARDING STATE COURT RECORDS AND
                                               PROCEEDINGS
                                               Case No. 3:21-cv-00171-JMK
                                               Page 33:21-cv-00171-JMK
                                              Case   of 3                 Document 13          Filed 08/10/21 Page 3 of 3
